Citation Nr: 1508908	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-29 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1979 to June 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his diagnosed left ear sensorineural hearing loss is causally related to noise exposure during active duty service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable nature of the Board's decision to grant the claim of service connection for left ear hearing loss, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, certain chronic diseases (e.g., bilateral hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Veteran claims that he has left ear hearing loss that he attributes to noise exposure during his active duty service.  

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's December 1978 pre-commissioning examination revealed audiometric results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
10
LEFT
15
10
10
15
15

A review of the Veteran's service treatment records reflect some complaints of hearing loss.  A June 2007 treatment record, for instance, notes a diagnosis of sensorineural hearing loss.  But the audiometric findings included in the Veteran's service records do not show that he has ever had a hearing loss disability for VA purposes while in service under 38 C.F.R. § 3.385.  His January 2009 retirement examination revealed the following audiometric results:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
25
25
25
LEFT
20
20
30
20
25

In February 2009, the Veteran was afforded a pre-separation VA contract audiological examination where he complained of hearing loss and tinnitus.  The examination report notes that the Veteran had military noise exposure due to ship turbine engines, helicopters, gunnery aboard ships, small arms fire and qualifying examinations on the gun range.  

On the audiological evaluation, pure tone thresholds, in decibels, were as follows (The Board notes that the audiometric findings included pure tone air conduction (AC) and bone conduction (BC) thresholds for both ears.):
 







HERTZ



500
1000
2000
3000
4000
RIGHT (AC/BC)
20/--
25/20
25/25
30/30
25/25
LEFT (AC/BC)
20/--
25/20
30/30
25/20
25/25

Speech audiometry revealed speech recognition scores of 94 percent in the right ear and of 94 percent in the left ear.  The examiner diagnosed the Veteran with a borderline mild sensorineural hearing loss AU (both ears).  The examiner opined that the Veteran's hearing loss was most likely caused by or a result of noise exposure in service.

In January 2013, the Veteran was afforded another VA contract Hearing Loss and Tinnitus Disability Benefits Questionnaire.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows (Audiometric findings included pure tone air conduction (AC) and bone conduction (BC) thresholds for both ears.):
 



HERTZ



500
1000
2000
3000
4000
RIGHT (AC/BC)
25/25
35/35
35/35
30/30
25/20
LEFT (AC/BC)
20/25
30/35
30/35
25/30
25/20

Speech audiometry revealed speech recognition scores of 96 percent in the right ear and of 94 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, and the examiner opined that it was at least as likely as not (50% probability or greater) that the Veteran's hearing loss was caused by or a result of noise exposure in service.  In support of this conclusion, the examiner noted that the effects of noise exposure are cumulative through the lifetime.  Further, damage to the inner ear cells from noise exposure can occur before hearing loss is evident and diagnosed.  The examiner noted that the Veteran reported unprotected and protected military noise exposure as a ship operator, in information technology, and as a liaison.  Further, the examiner noted that the Veteran denied any occupational and recreational noise exposure.

The Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran's current left ear hearing loss disability is related to his reports of in-service exposure to acoustic trauma.  

Although the Veteran's air conduction studies in his February 2009 and January 2013 VA audiological examinations do not show that he left ear hearing loss as defined at 38 C.F.R. § 3.385, his test results are within one decibel of meeting that criteria.  Furthermore, his January 2013 bone conduction test results show that he does meet the criteria for a left ear hearing loss disability as defined at 38 C.F.R. § 3.385.  The applicable regulation does not require that only air conduction studies may be used.  The Board therefore finds that the evidence is at least in equipoise, and affording the Veteran the benefit of all doubt, that service connection for left ear hearing loss is warranted.

Based upon the Veteran's credible reports of in-service noise exposure, a present diagnosis of left ear hearing loss within the meaning of VA regulations, and the positive nexus opinion from the January 2013 VA examiner, as well as resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left ear hearing loss disability is related to the in-service acoustic trauma.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


